     Case 2:20-cv-01222-TLN-KJN Document 7 Filed 07/14/20 Page 1 of 2


 1   MAYER BROWN LLP
     BRONWYN E. POLLOCK (SBN 210912)
 2   bpollock@mayerbrown.com
     350 South Grand Avenue, 25th Floor
 3   Los Angeles, CA 90071-1503
     Telephone: (213) 229-9500
 4   Facsimile: (213) 625-0248
 5   LUCIA NALE
     (pro hac vice application forthcoming)
 6   lnale@mayerbrown.com
     CHRISOPHER S. COMSTOCK
 7   (pro hac vice application forthcoming)
     ccomstock@mayerbrown.com
 8   71 S. Wacker Drive
     Chicago, IL 60606
 9   Telephone: (312) 701-0600
     Facsimile: (312) 701-7711
10
     ELSPETH V. HANSEN (SBN 292193)
11   (admission pending)
     ehansen@mayerbrown.com
12   Two Palo Alto Square, Suite 300
     3000 El Camino Real
13   Palo Alto, CA 94306
     Telephone: (650) 331-2000
14   Facsimile: (650) 331-2060
15   Attorneys for Defendant
     Dovenmuehle Mortgage, Inc.
16

17                               UNITED STATES DISTRICT COURT
18                              EASTERN DISTRICT OF CALIFORNIA
19

20   LINDA FISHER, on behalf of herself and all           Case No. 2:20-cv-01222-TLN-KJN
     others similarly situated,
21
                            Plaintiff,                    JOINT STIPULATION EXTENDING THE
22                                                        TIME FOR DOVENMUEHLE
                    v.                                    MORTGAGE, INC. TO RESPOND TO
23                                                        THE COMPLAINT
     DOVENMUEHLE MORTGAGE, INC.,
24                                                        Judge: Honorable Troy L. Nunley
                            Defendant.
25

26

27

28

         JOINT STIPULATION EXTENDING THE TIME FOR DOVENMUEHLE MORTGAGE, INC. TO RESPOND TO THE COMPLAINT -
                                                                               CASE NO. 1:20-CV-01222-TLN-KJN
     Case 2:20-cv-01222-TLN-KJN Document 7 Filed 07/14/20 Page 2 of 2


 1          Plaintiff Linda Fisher (“Plaintiff”) and Defendant Dovenmuehle Mortgage, Inc. (“DMI”),

 2   by and through their respective counsel, hereby stipulate and agree pursuant to Local Rule 144(a)

 3   as follows:

 4          WHEREAS, DMI’s current deadline to respond to the Complaint in the above-entitled

 5   action is July 16, 2020;

 6          WHEREAS, pursuant to Local Rule 144(a), “an initial stipulation extending time for no

 7   more than twenty-eight days to respond to a complaint . . . may be filed without approval of the

 8   Court if the stipulation is signed on behalf of all parties who have appeared in the action and are

 9   affected by the stipulation.”

10          THEREFORE, IT IS HEREBY STIPULATED by the parties that the time for DMI to

11   respond to the Complaint shall be extended through and including August 13, 2020.

12   Dated: July 14, 2020                              MAYER BROWN LLP
13
                                                       By:      /s/ Bronwyn E. Pollock
14

15                                                           Bronwyn E. Pollock (SBN 210912)
                                                             bpollock@mayerbrown.com
16                                                           350 South Grand Avenue, 25th Floor
                                                             Los Angeles, CA 90071-1503
17                                                           Telephone: (213) 229-9500
                                                             Facsimile: (213) 625-0248
18
                                                             Attorneys for Defendant Dovenmuehle
19                                                           Mortgage, Inc.

20
                                                       SHEPHERD, FINKELMAN, MILLER, AND
21                                                        SHAH, LLP
22
                                                       By:       /s/ James C. Shah____
23                                                           (as authorized on July 10, 2020)
24                                                           James C. Shah (SBN 260435)
25                                                           jshah@sfmslaw.com
                                                             201 Filbert Street, Suite 201
26                                                           San Francisco, CA 94133
                                                             Telephone: (856) 858-1770
27                                                           Facsimile: (866) 300-7367

28                                                           Attorneys for Plaintiff Linda Fisher

                                                      -2-
         JOINT STIPULATION EXTENDING THE TIME FOR DOVENMUEHLE MORTGAGE, INC. TO RESPOND TO THE COMPLAINT -
                                                                               CASE NO. 1:20-CV-01222-TLN-KJN
